Appeal from a judgment of the Supreme Court (Feldstein, J.), entered August 31, 1992 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent computing petitioner’s jail-time credit.
Petitioner was initially sentenced to 4 to 8 years’ imprisonment for his conviction of burglary in the second degree. Petitioner was subsequently arrested while on a temporary release program and was sentenced upon his conviction of burglary in the third degree to a term of imprisonment of 3 to 6 years, to be served concurrently to his previously imposed sentence. Petitioner contends that the 144 days petitioner spent in jail from his arrest on the second charge until he was transported to prison should have been credited to his initial sentence and not to his subsequent sentence.
We agree with Supreme Court that petitioner was properly credited with the 144 days of jail time at issue. Because the maximum period of petitioner’s second sentence exceeded the time left on the maximum of his initial sentence, the jail time was to be credited to petitioner’s second sentence (see, Penal Law § 70.30 [1], [3]; see also, Penal Law § 70.30 [7]).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.